

115 HR 4898 IH: Keeping Our Commitment to Ending Veteran Homelessness Act of 2018
U.S. House of Representatives
2018-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4898IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2018Ms. Rosen (for herself, Ms. Stefanik, Mr. Westerman, and Mrs. Murphy of Florida) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to extend authorities relating to homeless veterans, and for other purposes. 
1.Short titleThis Act may be cited as the Keeping Our Commitment to Ending Veteran Homelessness Act of 2018. 2.Extension of authorities relating to homeless veterans (a)Extension of authority for homeless veterans reintegration programsSection 2021(e)(1)(F) of title 38, United States Code, is amended by striking 2018 and inserting 2019. 
(b)Extension of authority for homeless women veterans and homeless veterans with children reintegration programSection 2021A(f)(1) of such title is amended by striking 2018 and inserting 2019. (c)Extension of authority To provide referral and counseling services for certain veterans at risk of homelessnessSection 2023(d) of such title is amended by striking September 30, 2018 and inserting September 30, 2019. 
(d)Extension of authority for treatment and rehabilitation services for seriously mentally ill and homeless veterans 
(1)General treatmentSection 2031(b) of such title is amended by striking September 30, 2019 and inserting September 30, 2020. (2)Additional services at certain locationsSection 2033(d) of such title is amended by striking September 30, 2019 and inserting September 30, 2020. 
(e)Extension of authority To provide housing assistance for homeless veteransSection 2041(c) of such title is amended by striking September 30, 2018 and inserting September 30, 2019. (f)Extension of authority To provide financial assistance for supportive services for very low-Income veteran families in permanent housingSection 2044(e)(1)(F) of such title is amended by striking 2019 and inserting 2020. 
(g)Extension of authority for grant program for homeless veterans with special needsSection 2061(d)(1) of such title is amended by striking 2019 and inserting 2020. (h)Extension of authority for the Advisory Committee on Homeless VeteransSection 2066(d) of such title is amended by striking December 31, 2018 and inserting December 31, 2019. 
